J-A01014-17


                             2017 Pa. Super. 93

IN THE INTEREST OF: L.T. AND D.T.,        :     IN THE SUPERIOR COURT OF
MINOR CHILDREN ADJUDICATED                :           PENNSYLVANIA
DEPENDENT,                                :
                                          :
APPEAL OF: A.Z., NATURAL MOTHER           :   No. 1032 WDA 2016


               Appeal from the Order Entered June 6, 2016,
               in the Court of Common Pleas of Erie County,
                   Civil Division at No(s): 25 and 26 2016

IN THE INTEREST OF: L.T. AND D.T.,        :     IN THE SUPERIOR COURT OF
MINOR CHILDREN ADJUDICATED                :           PENNSYLVANIA
DEPENDENT,                                :
                                          :
APPEAL OF: A.Z., NATURAL MOTHER           :   No. 1035 WDA 2016


               Appeal from the Order Entered June 16, 2016,
               in the Court of Common Pleas of Erie County,
                      Civil Division at No(s): 26 2016

BEFORE:    BOWES, OLSON, and STRASSBURGER,* JJ.

CONCURRING AND DISSENTING OPINION BY STRASSBURGER, J.:

                                                           FILED APRIL 07, 2017

     As set forth in the Majority opinion, Mother raises five issues:

     A. Whether the juvenile court committed an abuse of discretion
     and/or error of law when it permitted, over unanimous objection,
     the presence of the media at the permanency review hearing
     held on June 1, 2016.

     B. Whether the juvenile court committed an abuse of discretion
     and /or error of law when the agency petitioned for a change of
     goal and the juvenile court considered the change of goal
     without providing adequate notice to the parties that a change of
     goal was to be contemplated at the permanency review hearing
     held on June 1, 2016.



*Retired Senior Judge assigned to the Superior Court.
J-A01014-17


       C. Whether the juvenile court committed an abuse of discretion
       and/or error of law when it determined the current permanency
       goal of reunification was no longer feasible and dispensed with
       the goal of reunification after only one (1) month and twenty-
       seven (27) days when the record failed to support a conclusion
       that it was in the best interest of the minor child to change the
       goal.

       D. Whether the juvenile court committed an abuse of discretion
       and/or error of law when it determined that visitation should
       cease between the appellant and the minor children following the
       change of goal to adoption when the record failed to support a
       conclusion that it was in the best interests of the minor children
       to no longer have visitation with their mother.

       E. Whether the juvenile court committed an abuse of discretion
       and/or error of law when it denied the appellant the opportunity
       to participate in the medical decision making for the minor
       children. In the alternative, whether the juvenile court was
       manifestly unreasonable when it denied the appellant the
       opportunity to participate in the medical decision making for the
       minor children. In the alternative, whether the juvenile court
       deprived the appellant of her rights under the United States and
       Pennsylvania constitutions when it denied her the right to
       participate in the care and control of her minor children in
       violation of due process of law.

Majority Opinion at 9 (quoting Mother’s Brief at 3).

       Issues B and C are interrelated. In Issue B, Mother argues that the

trial court erred in addressing the change of goal without proper notice to

Mother.    The Majority concludes that Mother should have been ready for

such an issue to arise because the Juvenile Act, 42 Pa.C.S. § 6351(f)(1),

(f.1), and (g), requires the juvenile court to make a determination regarding

“the   continuation,   modification   or   termination   of   placement”   at   the

conclusion of every permanency hearing.




                                       -2-
J-A01014-17


      In the first place, such a determination is not a goal change. Nor, at

least in Allegheny County, has it been the practice to consider a goal change

without advance notice from CYF. Finally, such a procedure is thoroughly ill-

advised. To require overworked and underpaid caseworkers, GALs, parents,

and the multitude of attorneys representing all the parties to a dependency

proceeding to prepare for a change of goal without notice in every case,

when the issue will almost never arise, is hardly an efficient use of scarce

resources. Thus, in my view, the trial judge should not have considered the

goal change issue.

      I agree with the Majority that the trial judge, having reached the issue

of goal change, erred in his determination.

      Issue C is what I consider the essence of this case.           That is,

recognizing the importance of achieving permanency as quickly as possible,

the change of goal to adoption in this case was simply too fast. The Majority

quotes with approval a portion of the brief filed by L.T.’s GAL:

      As Guardian Ad Litem for the minor child, I am not clearly
      convinced that reunification is not a viable option in this case.
      Mother had made some progress in the two months between the
      Dispositional Hearing and the Permanency Hearing, and it is
      worth noting that during those two months, she herself was
      injured and she was struggling to cope with a traumatically
      injured child.

            Given the circumstances, I cannot, as Guardian Ad Litem
      state that changing the goal to adoption is in the child’s best
      interests. That is a determination that will come with time;
      adequate time to determine whether Mother is genuinely
      motivated and capable. Two months is simply not enough time
      to make that determination.

                                     -3-
J-A01014-17



Majority Opinion at 34 (quoting L.T.’s Brief at 13-14). Like the Majority, I

fully agree with that.

      I also agree with the Majority regarding Issue D. The termination of

Mother’s visitation with L.T. under a best interest standard was a

consequence of the trial court’s erroneous determination that the goal

should be changed to adoption.          Since this Court has reversed that

determination, we must concomitantly remand for reconsideration of the

visitation under a “grave threat” standard.

      I turn now to Issues A and E, both of which involve the mootness

doctrine. In Issue E, the Majority holds that the issue of whether the trial

court erred when it deprived Mother of input into the end-of-life decision

regarding D.T. is moot. Since D.T. has died, Is agree that this issue is moot.

While the issue is capable of repetition, it will not evade review.

      Finally, I turn to Issue A.   Over the objection of all parties, the trial

judge declined to close the courtroom to the media. The Majority holds this

was error. I would not address this issue. Because the hearing has taken

place, this issue is moot. In footnote 5, the Majority rejects such a result. It

holds that because there will be permanency review hearings at least every

six months, we should decide the issue now. Yet six months from now, the

issue may be entirely different. We know that one major difference is that

D.T. has died.   There may be other differences.      We should not be in the




                                      -4-
J-A01014-17


business of rendering advisory opinions. See Majority Opinion at 39 (“[A]ny

decision rendered in this appeal would be entirely advisory.”).




                                     -5-